DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2020 has been entered.
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on October 22, 2020. Claims 16-30 are pending in the application and are being examined herein.
Status of Objections and Rejections
	All objections and rejections from the previous office action are obviated by Applicant’s cancellation.
	New objections to the drawings and claims are necessitated by the amendments.
	New grounds of rejection under nonstatutory double patenting, 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and 35 U.S.C. 103 are necessitated by the amendments.
 Information Disclosure Statement
The information disclosure statement filed July 22, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent 
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 2 of the claim, “the apparatus” should read “the handheld apparatus” for consistency.
In line 15 of the claim, “allergen” should read “the allergen” for consistency.
In line 24 of the claim, the acronym “RFID” should be spelled out at least once before reciting the acronym.
Appropriate correction is required.
Claims 18 and 26 are objected to because of the following informalities:  in line 2 of each claim, it is unclear whether or not the recitations of “within” mean within and inclusive of the end points of the recited ranges.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  in line 5 of the claim, “said redox enzyme” should read “said active redox enzyme” for consistency.  Appropriate correction is required.
Claims 24 and 29 are objected to because of the following informalities:  in each claim, the acronym “RFID” should be spelled out at least once before reciting the acronym.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 16 recites the limitation “wherein said electronic identification tag is embedded in said engagement member, and wherein said engagement groove comprises an electronic identification tag reader” in lines 18-20 of the claim. The specification does not contain support for wherein said electronic 
Claims 24-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 24 recites the limitation “wherein said electronic identification tag is embedded in said engagement member” in lines 10-11 of the claim. The specification does not contain support for wherein said electronic identification tag is embedded in said engagement member. Instead, the specification discloses that when the connector comprises an engagement member adapted to be engaged with an engagement groove in the clamping section, the electronic identification tag is embedded in the engagement groove (see para. [0025]-[0026] of the instant US PGPub). Applicant is required to cancel the new matter in reply to this Office Action. Claims 25-28 are rejected as dependent thereon.
Claims 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains wherein said engagement groove comprises an electronic identification tag reader” in lines 9-10 of the claim. The specification does not contain support for wherein said engagement groove comprises an electronic identification tag reader. Instead, the specification discloses that when the connector comprises an engagement member adapted to be engaged with an engagement groove in the clamping section, the engagement member comprises an electronic identification tag reader (see para. [0025]-[0026] of the instant US PGPub). Applicant is required to cancel the new matter in reply to this Office Action. Claim 30 is rejected as dependent thereon.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “a disposable electrochemical test unit” in line 5 of the claim. It is unclear whether this recitation is the same as or different from the previously recited “a disposable electrochemical test unit” in line 3 of the claim. For the purpose of examination, Examiner interprets the recitation “a disposable electrochemical test unit” in line 5 to be either 
Claim 16 recites the limitation “said disposable electrochemical test unit” or “the disposable electrochemical test unit” in lines 7, 9-10, 13, and 14 of the claim. It is unclear whether these recitations refer to the previously recited “a disposable electrochemical test unit” in line 3 of the claim or in line 5 of the claim. For the purpose of examination, Examiner interprets the recitation in lines 7, 9-10, 13, and 14 to be at least inclusive of either or all of the previous recitations in line 3 and/or line 5. Claims 17-23 are rejected as dependent thereon.
Claim 16 recites the limitation "the type" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 17-23 are rejected as dependent thereon.
Claim 16 recites the limitation “disposable electrochemical test unit” in lines 10-11 of the claim. It is unclear whether this recitation is the same as or different from the previously recited “a disposable electrochemical test unit” in line 3 and/or line 5 of the claim. For the purpose of examination, Examiner interprets the recitation “disposable electrochemical test unit” in lines 10-11 to be either the same as or different from the previously recited “a disposable electrochemical test unit” in line 3 and/or line 5. Claims 17-23 are rejected as dependent thereon.
Claim 16 recites the limitation "the electrochemical signal" in line 14 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 17-23 are rejected as dependent thereon.
Claim 16 recites the limitation "the user" in line 16 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 17-23 are rejected as dependent thereon.
Claim 16 recites the limitations “wherein said electronic identification tag is embedded in said engagement groove; wherein said engagement member comprises an electronic 
Claim 18 recites the limitation “said tag” in line 1 of the claim. It is unclear whether this limitation refers to the previously recited “electronic identification tag” or “passive RFID tag” of claim 16. For the purpose of examination, Examiner interprets “said tag” in claim 18 to be at least inclusive of any of the meanings listed previously.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “within 0-20 mm”, and the claim also recites “within 0-2 mm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 19-23 recite the limitation “said disposable electrochemical test unit” in each claim. It is unclear whether these recitations refer to the previously recited “a disposable electrochemical test unit” in line 3 of claim 16, line 5 of claim 16, and/or lines 10-11 of claim 16. For the purpose of examination, Examiner interprets the recitations in claims 19-23 to be at least inclusive of either or all of the previous recitations in claim 16.
Claim 20 recites the limitation “said disposable electrochemical test unit comprises a reagent composition disposed in said receptacle and comprises an active redox enzyme” in lines 3-4 of the claim. It is unclear whether the disposable electrochemical test unit comprises both a reagent composition and an active redox enzyme, or whether the disposable electrochemical comprises a reagent composition which comprises an active redox enzyme. If the latter, then Examiner suggests amending the limitation to read “said disposable electrochemical test unit comprises a reagent composition disposed in said receptacle, wherein the reagent composition comprises an active redox enzyme” for clarity.
Claim 21 recites the limitation “said disposable electrochemical test unit comprises a reagent composition disposed in said receptacle and comprises an active redox enzyme” in lines 3-4 of the claim. It is unclear whether the disposable electrochemical test unit comprises both a reagent composition and an active redox enzyme, or whether the disposable electrochemical comprises a reagent composition which comprises an active redox enzyme. If the latter, then Examiner suggests amending the limitation to read “said disposable electrochemical test unit comprises a reagent composition disposed in said receptacle, wherein the reagent composition comprises an active redox enzyme” for clarity.
Claim 22 recites the limitation “a sample of prepared food” in line 2 of the claim. It is unclear whether this recitation is the same as or different from the previously recited “a sample 
Claim 22 recites the limitation "the total volume" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “the sample of prepared food” in line 3 of the claim. It is unclear whether this recitation refers to the previously recited “a sample of prepared food” in line 1 of claim 16 or in line 2 of claim 22. For the purpose of examination, Examiner interprets the limitation “the sample of prepared food” in claim 22 to be at least inclusive of any of the meanings listed previously.
Claim 23 recites the limitation “a sample of prepared food” in line 2 of the claim. It is unclear whether this recitation is the same as or different from the previously recited “a sample of prepared food” in line 1 of claim 16. For the purpose of examination, Examiner interprets the limitation “a sample of prepared food” in claim 23 to be at least inclusive of any of the meanings listed previously.
Claim 24 recites the limitation “an allergen and/or food intolerance ingredient” in line 3 of the claim. It is unclear whether this recitation is the same as or different from the previously recited “an allergen and/or food intolerance ingredient” in lines 1-2 of the claim. For the purpose of examination, Examiner interprets the limitation “an allergen and/or food intolerance ingredient” in line 3 to be at least inclusive of any of the meanings listed previously. Claims 25-28 are rejected as dependent thereon.
Claim 24 recites the limitation "the type" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 25-28 are rejected as dependent thereon.
Claim 24 recites the limitation "said clamping section" in lines 12-13 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Since options a and b are alternatives, option b requires antecedent basis for “clamping section.” Claims 25-28 are rejected as dependent thereon.
Claim 26 recites the limitation “said tag” in line 1 of the claim. It is unclear whether this limitation refers to the previously recited “electronic identification tag” or “passive RFID tag” of claim 24. For the purpose of examination, Examiner interprets “said tag” in claim 26 to be at least inclusive of any of the meanings listed previously.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 26 recites the broad recitation “within 0-20 mm”, and the claim also recites “within 0-2 mm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 29 recites the limitation “a disposable electrochemical test unit” in lines 3, 8-9, and 11-12 of the claim. It is unclear whether these recitations are the same as or different from the previously recited “a disposable electrochemical test unit” in line 1 of the claim. For the purpose of examination, Examiner interprets the limitation “a disposable electrochemical test unit” in lines 3, 8-9, and 11-12 to be at least inclusive of any of the meanings listed previously. Claim 30 is rejected as dependent thereon.
Claim 29 recites the limitation "the type" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 30 is rejected as dependent thereon.
Claim 29 recites the limitation “disposable electrochemical test unit” in line 4 of the claim. It is unclear whether this recitation is the same as or different from the previously recited “a disposable electrochemical test unit” in line 1 and/or line 3 of the claim. For the purpose of examination, Examiner interprets the recitation “disposable electrochemical test unit” in line 4 to be either the same as or different from the previously recited “a disposable electrochemical test unit” in line 1 and/or line 3. Claim 30 is rejected as dependent thereon.
Claim 29 recites the limitation "the electrochemical signal" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 30 is rejected as dependent thereon.
Claim 29 recites the limitation “the disposable electrochemical test unit” in line 5 of the claim. It is unclear whether this recitation refers to the previously recited “a disposable electrochemical test unit” in line 1 of the claim or in line 3 of the claim. For the purpose of examination, Examiner interprets the recitation in line 5 to be at least inclusive of either or all of the previous recitations in line 1 and/or line 3. Claim 30 is rejected as dependent thereon.
Claim 29 recites the limitation "the user" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 30 is rejected as dependent thereon.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-18, 24-26, and 29-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 15/759,485 (hereinafter “Hansen”) (the claims of Hansen referenced herein are with respect to the claims filed March 16, 2020) in view of Hsu (US 2011/0102152 A1), as evidenced by Suez et al., Artificial sweeteners induce glucose intolerance by altering the gut microbiota, Nature, Vol. 514, pp. 181 -186 (2014) (hereinafter “Suez”) with respect to claims 16 and 24, and Ramanathan et al., NFC in Industrial Applications for Monitoring Plant Information, 4th ICCCNT, pp. 1-4 (2013) (hereinafter “Ramanathan”) with respect to claims 18 and 26. Claim 4 of Hansen requires testing a sample of body fluid, and electrochemical sensing of a redox active substance. Claim 4 of Hansen does not require testing a sample of prepared food, or electrochemical sensing of an allergen and/or food intolerance ingredient. However, Hsu teaches a test strip and test instrument thereof (abstract) like that of Hansen. Hsu teaches that the test strip may be a glucose test strip (Fig. 4, para. [0041]; since the test strip may be a glucose test strip, Examiner interprets the apparatus to be capable of testing a sample of prepared food that might comprise glucose; people can be intolerant to glucose in foods, Suez, abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handheld apparatus of Hansen to test a sample of prepared food and sense glucose as taught by Hsu because the sensed concentration can be used to warn users who have an intolerance to glucose. Additionally, Modified Hansen requires a passive NFC tag, which has a short range of 0-4 centimeters (Ramanathan, abstract). 
This is a provisional nonstatutory double patenting rejection.
Claims 19-21 and 27-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 15/759,485 Suez et al., Artificial sweeteners induce glucose intolerance by altering the gut microbiota, Nature, Vol. 514, pp. 181 -186 (2014) (hereinafter “Suez”) with respect to claims 16 and 24, as applied to claims 16 and 24 above, and further in view of Elder et al. (US 2015/0083609 A1) (provided in Applicant’s IDS filed on May 29, 2018). Claim 4 of Modified Hansen does not require wherein said disposable electrochemical test unit comprises a receptacle configured as a sample receiving chamber, wherein said disposable electrochemical test unit comprises a reagent composition disposed in said receptacle and comprises an active redox enzyme effective to oxidize or reduce the allergen and/or food intolerance ingredient, wherein said redox enzyme is selected from the group consisting of glucose oxidase, fructose dehydrogenase, glucose dehydrogenase, alcohol oxidase, lactate oxidase, cholesterol oxidase, xanthine oxidase, and amino acid oxidases. However, Hsu teaches that the test strip 40 comprises a test area 44 that is an electrochemical test area (Fig. 4, para. [0040]), and that enzyme and sample are put onto the test area (para. [0053]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the disposable electrochemical test unit of Modified Hansen to include an electrochemical test area having enzyme and sample disposed thereon as taught by Hsu because electrical and chemical reactions can then be induced to produce a current corresponding to glucose concentration (Hsu, para. [0053]). Also, Elder teaches a test strip for use with an analyte meter (abstract) like that of Modified Hansen. Elder teaches that an electrochemical glucose test strip can include a reagent that is disposed in a sample receiving chamber of the test strip, wherein the reagent can include an enzyme such as glucose oxidase which can physically transform glucose in the sample into an enzymatic by-product (para. [0021]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the .
This is a provisional nonstatutory double patenting rejection.
Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 15/759,485 (hereinafter “Hansen”) in view of Hsu (US 2011/0102152 A1), as evidenced by Suez et al., Artificial sweeteners induce glucose intolerance by altering the gut microbiota, Nature, Vol. 514, pp. 181 -186 (2014) (hereinafter “Suez”) with respect to claim 16, as applied to claim 16 above. Claim 4 of Modified Hansen does not require wherein said disposable electrochemical test unit comprises a receptacle for a sample of prepared food configured to control the total volume of the sample of prepared food to a predetermined volume. However, Hsu teaches that the test strip 40 comprises a test area 44 that is an electrochemical test area having a definite volume (Fig. 4, para. [0040]), and that enzyme and sample are put onto the test area (para. [0053]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the disposable electrochemical test unit of Modified Hansen to include an electrochemical test area having enzyme and sample disposed thereon as taught by Hsu because electrical and chemical reactions can then be induced to produce a current corresponding to glucose concentration (Hsu, para. [0053]).
This is a provisional nonstatutory double patenting rejection.
Claim 23 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 15/759,485 (hereinafter Suez et al., Artificial sweeteners induce glucose intolerance by altering the gut microbiota, Nature, Vol. 514, pp. 181 -186 (2014) (hereinafter “Suez”) with respect to claim 16, as applied to claim 16 above, and further in view of Dilleen et al. (WO 2014/072753 A1) (provided in Applicant’s IDS filed on December 16, 2019). Claim 4 of Modified Hansen does not require wherein said disposable electrochemical test unit comprises a receptacle for a sample of prepared food, and a diluent and/or solvent reservoir in liquid communication with the receptacle. However, Hsu teaches that the test strip 40 comprises a test area 44 that is an electrochemical test area (Fig. 4, para. [0040]), and that enzyme and sample are put onto the test area (para. [0053]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the disposable electrochemical test unit of Modified Hansen to include an electrochemical test area having enzyme and sample disposed thereon as taught by Hsu because electrical and chemical reactions can then be induced to produce a current corresponding to glucose concentration (Hsu, para. [0053]). Also, Dilleen teaches a personal test device to detect an analyte in a sample (abstract) like that of Modified Hansen. Dilleen teaches that the preparation vessel is provided with a chamber holding one or more reagents provided for mixing with the sample in the chamber (pg. 16, lns. 17-18). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the disposable electrochemical test unit of Modified Hansen to comprise a chamber holding one or more reagents in liquid communication with the sample as taught by Dilleen because the reagents may prepare the sample for analysis by diluting the sample (Dilleen, pg. 16, lns. 22-24).
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2011/0102152 A1) (provided in Applicant’s IDS filed on May 29, 2018) and further in view of Kyung et al. (US 2015/0130628 A1) and further in view of Park (US 2014/0375428 A1) and further in view of Elder et al. (US 2015/0083609 A1) (provided in Applicant’s IDS filed on May 29, 2018), as evidenced by Suez et al., Artificial sweeteners induce glucose intolerance by altering the gut microbiota, Nature, Vol. 514, pp. 181-186 (2014) (hereinafter “Suez”) with respect to claim 16.
Regarding claim 16, Hsu teaches a handheld apparatus configured for testing a sample of prepared food for multiple types of allergens and/or food intolerance ingredients (a test instrument for a test strip, Figs. 4 & 7, para. [0040] & [0046]; Examiner interprets the apparatus to be handheld because the present invention aims to improve the test strips used by patients, para. [0004], [0007]-[0008]; the test strip may be a glucose test strip, Fig. 4, para. [0041]; since the test strip may be a glucose test strip, Examiner interprets the apparatus to be capable of testing a sample of prepared food that might comprise glucose; people can be intolerant to glucose in foods, Suez, abstract), the apparatus comprising:
a handheld test meter adapted for receiving a disposable electrochemical test unit (a test instrument 82 receives a test strip, Fig. 7, para. [0046]; Examiner interprets the test instrument 82 to be handheld because the present invention aims to improve the test strips and test instruments thereof used by patients, para. [0004], [0007]-[0008]); and

wherein said disposable electrochemical test unit comprises a connector configured for connecting with the handheld test meter (the test strip 40 comprises a section of a substrate 42 which connects with the test instrument 82 by being inserted into the test inlet 88 of the test instrument 82, Figs. 4 & 7, para. [0040] & [0046]; Examiner interprets the section of the substrate 42 which connects with the test instrument 82 to be the connector).
Hsu teaches that digital identification electrodes 48 are disposed on the section of the second substrate 424 of the test strip 40 that is inserted into the test inlet 88 of the test instrument 82 (Fig. 4, para. [0040]). Hsu fails to teach wherein an electronic identification tag is embedded in said disposable electrochemical test unit. However, Kyung teaches a sensor measurement device (abstract) like that of Hsu. Kyung teaches that the sensor measurement device is a passive type NFC or RFID based sensor measurement device comprising a passive NFC tag chip (Figs. 3-4, 9B, para. [0027], [0042], [0048]; Examiner interprets a passive NFC tag chip to read on an electronic identification tag). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the digital identification electrodes of Hsu with a passive NFC tag chip as taught by Kyung in order to yield the predictable result of processing, transmitting, and receiving data to and from an external electronic device such as a reader (Kyung, para. [0027] & [0031]). MPEP § 2143(I)(B). Modified Hsu is silent with respect to the passive NFC tag chip being embedded in the test strip, and therefore fails to teach wherein the embedded in said disposable electrochemical test unit. However, Park teaches a portable sensor device comprising an identification tag (abstract) like that of Modified Hsu. Park teaches that an NFC tag may be embedded within a sensor device (Fig. 5, para. [0013] & [0046]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the passive NFC tag chip of Modified Hsu to be embedded in the test strip as taught by Park because it reduces or minimizes potential for damage (Park, para. [0013] & [0046]).
Modified Hsu teaches the passive NFC tag chip (Kyung, Figs. 3-4, 9B, para. [0027], [0042], [0048], see modification supra). Modified Hsu fails to teach the electronic identification tag comprising information on the type of disposable electrochemical test unit. However, Park teaches that an NFC tag may contain identification data that uniquely identifies a particular sensor device or that corresponds to the general type or class of sensor device (para. [0051]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the passive NFC tag chip of Modified Hsu to contain identification data as taught by Park because it allows the user to uniquely identify that particular sensor device (Park, para. [0051]).
Modified Hsu teaches that a detector 90 inside the test inlet 88 of the test instrument 82 is able to detect the digital identification signals of digital identification electrodes corresponding to the type of test strip (Figs. 4 & 7, para. [0046]). Modified Hsu fails to teach wherein said handheld test meter is configured to read said electronic identification tag. However, Kyung teaches an external electronic device such as a reader embedded with an NFC function to communicate with the NFC based sensor measurement device so as to read the measured data (Fig. 10A, para. [0027], [0031], [0049], [0051]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the detector of Modified Hsu with 
Modified Hsu teaches wherein the handheld test meter is, in response to its information on the type of said disposable electrochemical test unit, configured to detect and process the electrochemical signal generated by the disposable electrochemical test unit during use to provide an indication of presence and/or amount of allergen and/or food intolerance ingredient to the user (the test instrument 82 comprises a microprocessor for analyzing test data of samples to get the analyte concentration corresponding to the current signal produced by the test strip in response to the identification data, Hsu, Figs. 7 & 8, para. [0046], [0051], [0053], Kyung, para. [0031] & [0051], Park, para. [0051]; the test instrument 82 comprises a display screen 84 that displays the results, Hsu, Fig. 7, para. [0046]; the test strip may be a glucose test strip, Fig. 4, para. [0041]; people can be intolerant to glucose in foods, Suez, abstract).
Modified Hsu teaches wherein the handheld test meter comprises an insertion hole (the test instrument 82 comprises a test inlet 88, Fig. 7, para. [0046]). Modified Hsu fails to teach wherein the insertion hole comprises a clamping section. However, Elder teaches a test strip for use with an analyte meter (abstract) like that of Modified Hsu. Elder teaches that the analyte meter 10 comprises a section with conductive flexible prongs 301 to electrically connect with the test strip 24 when the test strip 24 is inserted in the test strip port 22 of the analyte meter 10 (Fig. 3, para. [0034]; Examiner interprets the section with conductive flexible prongs 301 to be the clamping section). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the test inlet of Modified Hsu to comprise a section of conductive flexible prongs as taught by Elder because the section of conductive flexible prongs can hold the 
Modified Hsu teaches b) wherein said connector comprises an engagement groove adapted to be engaged with an engagement member in said clamping section (the section of the substrate 42 of the test strip 40 which connects with the test instrument 82 comprises an embedded passive NFC tag chip that is inserted into the test inlet 88, Hsu, Figs. 4 & 7, para. [0040] & [0046], Kyung, para. [0027], [0042], [0048], Park, para. [0013] & [0046]; Examiner interprets the engagement groove to be the groove in the substrate that the passive NFC tag chip is embedded in; the passive NFC tag chip of the test strip is located correspondingly to the embedded NFC function in the section of conductive flexible prongs in the test instrument 82, Hsu, Figs. 4 & 7, para. [0046], Kyung, para. [0051], Elder, Fig. 3, para. [0034]; Examiner interprets the embedded NFC function to be the engagement member that is engaged with the passive NFC tag chip);
wherein said electronic identification tag is embedded in said engagement groove (the passive NFC tag chip is embedded in the groove in the section of the substrate of the test strip that is inserted into the test inlet, Hsu, Fig. 4, para. [0040] & [0046], Kyung, para. [0027], [0042], [0048], Park, para. [0013] & [0046]); 
wherein said engagement member comprises an electronic identification tag reader (the embedded NFC function reads the data from the passive NFC tag chip, Kyung, para. [0048], [0051], see modification supra); and
wherein said electronic identification tag is a passive RFID tag (the passive NFC tag chip, Kyung, para. [0027], [0042], [0048], see modification supra).

Examiner further notes that Modified Hsu teaches all of the structural limitations of the claim and is capable of all of the intended use limitations as mapped out in the rejection supra.
Regarding claim 17, Modified Hsu teaches wherein said electronic identification tag is a passive Near Field Communication tag (the passive NFC tag chip, Kyung, para. [0027], [0042], [0048], see modification supra).
Regarding claim 18, Modified Hsu teaches wherein said tag is configured to have a read range within 0-20 mm, preferably within 0-2 mm (the passive NFC tag chip has a maximum operation distance of about 10 cm, Kyung, para. [0041]; Examiner interprets a maximum operation distance of about 10 cm to mean a read range from 0 cm to about 10 cm, which includes read ranges of 0-20 mm and 0-2 mm). Generally, in the case where the claimed ranges prima facie case of obviousness exists. MPEP § 2144.05(I).
The limitation “have a read range within 0-20 mm, preferably within 0-2 mm” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Hsu teaches all of the structural limitations of the claim and is capable of the intended use limitation as mapped out in the rejection supra.
Regarding claim 19, Modified Hsu teaches wherein said disposable electrochemical test unit comprises a receptacle (the test strip 40 comprises a test area 44 that is an electrochemical test area, Fig. 4, para. [0040]).
The limitation “a sample receiving chamber” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.

Regarding claim 20, Modified Hsu teaches wherein said disposable electrochemical test unit comprises a receptacle (the test strip 40 comprises a test area 44 that is an electrochemical test area, Fig. 4, para. [0040]), wherein said disposable electrochemical test unit comprises a reagent composition disposed in said receptacle (enzyme and sample are put onto the test area, para. [0053]).
Modified Hsu fails to teach wherein said disposable electrochemical test unit comprises an active redox enzyme. However, Elder teaches that an electrochemical glucose test strip can include a reagent that is disposed in a sample receiving chamber of the test strip, wherein the reagent can include an enzyme such as glucose oxidase which can physically transform glucose in the sample into an enzymatic by-product (para. [0021]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the enzyme of Modified Hsu with glucose oxidase as taught by Elder in order to yield the predictable result of physically transforming glucose in the sample into an enzymatic by-product that produces a current proportional to the concentration of glucose (Elder, para. [0021]). MPEP § 2143(I)(B).
The limitations “a sample receiving chamber” and “effective to oxidize or reduce the allergen and/or food intolerance ingredient” are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI1987). A functional recitation of the claimed invention must result in a structural difference between the claimed 
Examiner further notes that Modified Hsu teaches the test area 44 that is an electrochemical test area with a definite volume (Fig. 4, para. [0040]), so the test area is capable of the recitation “a sample receiving chamber.” Modified Hsu also teaches that glucose oxidase can physically transform glucose in the sample into an enzymatic by-product (Elder, para. [0021], see modification supra), so glucose oxidase is capable of the recitation “effective to oxidize or reduce the allergen and/or food intolerance ingredient.”
Regarding claim 21, Modified Hsu teaches wherein said disposable electrochemical test unit comprises a receptacle (the test strip 40 comprises a test area 44 that is an electrochemical test area, Fig. 4, para. [0040]), wherein said disposable electrochemical test unit comprises a reagent composition disposed in said receptacle (enzyme and sample are put onto the test area, para. [0053]).
Modified Hsu fails to teach wherein said disposable electrochemical test unit comprises an active redox enzyme, wherein said redox enzyme is selected from the group consisting of glucose oxidase, fructose dehydrogenase, glucose dehydrogenase, alcohol oxidase, lactate oxidase, cholesterol oxidase, xanthine oxidase, and amino acid oxidases. However, Elder teaches that an electrochemical glucose test strip can include a reagent that is disposed in a sample receiving chamber of the test strip, wherein the reagent can include an enzyme such as glucose oxidase which can physically transform glucose in the sample into an enzymatic by-product (para. [0021]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the enzyme of Modified Hsu with glucose oxidase as taught by Elder in order to yield the predictable result of physically transforming glucose in the sample 
The limitations “a sample receiving chamber” and “effective to oxidize or reduce the allergen and/or food intolerance ingredient” are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Hsu teaches the test area 44 that is an electrochemical test area with a definite volume (Fig. 4, para. [0040]), so the test area is capable of the recitation “a sample receiving chamber.” Modified Hsu also teaches that glucose oxidase can physically transform glucose in the sample into an enzymatic by-product (Elder, para. [0021], see modification supra), so glucose oxidase is capable of the recitation “effective to oxidize or reduce the allergen and/or food intolerance ingredient.”
Regarding claim 22, Modified Hsu teaches wherein said disposable electrochemical test unit comprises a receptacle (the test strip 40 comprises a test area 44 that is an electrochemical test area, Fig. 4, para. [0040]).
The limitations “for a sample of prepared food” and “control the total volume of the sample of prepared food to a predetermined volume” are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the 
Examiner further notes that Modified Hsu teaches the test area 44 that is an electrochemical test area with a definite volume (Fig. 4, para. [0040]), so the test area is capable of the recitations “for a sample of prepared food” and “control the total volume of the sample of prepared food to a predetermined volume.” 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2011/0102152 A1) (provided in Applicant’s IDS filed on May 29, 2018) and further in view of Kyung et al. (US 2015/0130628 A1) and further in view of Park (US 2014/0375428 A1) and further in view of Elder et al. (US 2015/0083609 A1) (provided in Applicant’s IDS filed on May 29, 2018), as evidenced by Suez et al., Artificial sweeteners induce glucose intolerance by altering the gut microbiota, Nature, Vol. 514, pp. 181-186 (2014) (hereinafter “Suez”) with respect to claim 16, as applied to claim 16 above, and further in view of Dilleen et al. (WO 2014/072753 A1) (provided in Applicant’s IDS filed on December 16, 2019).
Regarding claim 23, Modified Hsu teaches wherein said disposable electrochemical test unit comprises a receptacle (the test strip 40 comprises a test area 44 that is an electrochemical test area, Fig. 4, para. [0040]). Modified Hsu fails to teach a diluent and/or solvent reservoir in liquid communication with the receptacle. However, Dilleen teaches a personal test device to detect an analyte in a sample (abstract) like that of Modified Hsu. Dilleen teaches that the preparation vessel is provided with a chamber holding one or more reagents provided for mixing 
The limitation “for a sample of prepared food” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Hsu teaches the test area 44 that is an electrochemical test area with a definite volume (Fig. 4, para. [0040]), so the test area is capable of the recitation “for a sample of prepared food.” 
Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2011/0102152 A1) (provided in Applicant’s IDS filed on May 29, 2018) and further in view of Kyung et al. (US 2015/0130628 A1) and further in view of Park (US 2014/0375428 A1), as evidenced by Suez et al., Artificial sweeteners induce glucose intolerance by altering the gut microbiota, Nature, Vol. 514, pp. 181-186 (2014) (hereinafter “Suez”) with respect to claim 24.
Regarding claim 24, Hsu teaches a disposable electrochemical test unit adapted for electrochemical sensing of an allergen and/or food intolerance ingredient (a test strip 40 
wherein said disposable electrochemical test unit comprises a connector configured for connecting with a handheld test meter (the test strip 40 comprises a section of a substrate 42 which connects with a test instrument 82 by being inserted into a test inlet 88 of the test instrument 82, Figs. 4 & 7, para. [0040] & [0046]; Examiner interprets the section of the substrate 42 which connects with the test instrument 82 to be the connector; Examiner interprets the test instrument 82 to be handheld because the present invention aims to improve the test strips and test instruments thereof used by patients, para. [0004], [0007]-[0008]; Examiner notes that “a handheld test meter” is not a positively recited element of the claim, and therefore, is not an element of the claimed disposable electrochemical test unit).
Hsu teaches that digital identification electrodes 48 are disposed on the section of the second substrate 424 of the test strip 40 that is inserted into the test inlet 88 of the test instrument embedded in the test strip, and therefore fails to teach wherein the electronic identification tag is embedded in said disposable electrochemical test unit. However, Park teaches a portable sensor device comprising an identification tag (abstract) like that of Modified Hsu. Park teaches that an NFC tag may be embedded within a sensor device (Fig. 5, para. [0013] & [0046]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the passive NFC tag chip of Modified Hsu to be embedded in the test strip as taught by Park because it reduces or minimizes potential for damage (Park, para. [0013] & [0046]).
Modified Hsu teaches the passive NFC tag chip (Kyung, Figs. 3-4, 9B, para. [0027], [0042], [0048], see modification supra). Modified Hsu fails to teach the electronic identification tag comprising information on the type of disposable electrochemical test unit. However, Park teaches that an NFC tag may contain identification data that uniquely identifies a particular sensor device or that corresponds to the general type or class of sensor device (para. [0051]). It 
Modified Hsu teaches wherein said connector comprises: b) an engagement groove (the section of the substrate 42 of the test strip 40 comprises an embedded passive NFC tag chip, Hsu, Figs. 4 & 7, para. [0040], Kyung, para. [0027], [0042], [0048], Park, para. [0013] & [0046]; Examiner interprets the engagement groove to be the groove in the substrate that the passive NFC tag chip is embedded in), and wherein said electronic identification tag is embedded in said engagement groove (the passive NFC tag chip is embedded in the groove in the section of the substrate of the test strip, Hsu, Fig. 4, para. [0040], Kyung, para. [0027], [0042], [0048], Park, para. [0013] & [0046]);
wherein said electronic identification tag is a passive RFID tag (the passive NFC tag chip, Kyung, para. [0027], [0042], [0048], see modification supra).
The limitations “electrochemical sensing of an allergen and/or food intolerance ingredient,” “connecting with a handheld test meter,” and “be engaged with an engagement member in said clamping section of said handheld test meter” are intended use limitations. Examiner notes that “a handheld test meter,” “an engagement member,” and “a clamping section” are not positively recited elements of the claim, and therefore, are not elements of the claimed disposable electrochemical test unit. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention 
Examiner further notes that Modified Hsu teaches that the test strip 40 comprises an electrochemical test area and may be a glucose test strip (Fig. 4, para. [0040]-[0041]; people can be intolerant to glucose in foods, Suez, abstract), so the test strip is capable of the recitation “electrochemical sensing of an allergen and/or food intolerance ingredient.” Modified Hsu also teaches that the test strip 40 comprises a section of a substrate 42 which connects with a test instrument 82 by being inserted into a test inlet 88 of the test instrument 82 (Figs. 4 & 7, para. [0040] & [0046]; Examiner interprets the section of the substrate 42 which connects with the test instrument 82 to be the connector), so the section of the substrate is capable of the recitation “connecting with a handheld test meter.” Modified Hsu also teaches that the section of the substrate 42 of the test strip 40 which connects with the test instrument 82 comprises an embedded passive NFC tag chip that is inserted into the test inlet 88 (Hsu, Figs. 4 & 7, para. [0040] & [0046], Kyung, para. [0027], [0042], [0048], Park, para. [0013] & [0046]; Examiner interprets the engagement groove to be the groove in the substrate that the passive NFC tag chip is embedded in), so the groove in the substrate is capable of the recitation “be engaged with an engagement member in said clamping section of said handheld test meter.”
Regarding claim 25, Modified Hsu teaches wherein said electronic identification tag is a passive Near Field Communication tag (the passive NFC tag chip, Kyung, para. [0027], [0042], [0048], see modification supra).
Regarding claim 26, Modified Hsu teaches wherein said tag is configured to have a read range within 0-20 mm, preferably within 0-2 mm (the passive NFC tag chip has a maximum operation distance of about 10 cm, Kyung, para. [0041]; Examiner interprets a maximum prima facie case of obviousness exists. MPEP § 2144.05(I).
The limitation “have a read range within 0-20 mm, preferably within 0-2 mm” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Hsu teaches all of the structural limitations of the claim and is capable of the intended use limitation as mapped out in the rejection supra.
Regarding claim 27, Modified Hsu teaches a receptacle (the test strip 40 comprises a test area 44 that is an electrochemical test area, Fig. 4, para. [0040]).
The limitation “a sample receiving chamber” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2011/0102152 A1) (provided in Applicant’s IDS filed on May 29, 2018) and further in view of Kyung et al. (US 2015/0130628 A1) and further in view of Park (US 2014/0375428 A1), as evidenced by Suez et al., Artificial sweeteners induce glucose intolerance by altering the gut microbiota, Nature, Vol. 514, pp. 181-186 (2014) (hereinafter “Suez”) with respect to claim 24, as applied to claim 24 above, and further in view of Elder et al. (US 2015/0083609 A1) (provided in Applicant’s IDS filed on May 29, 2018).
Regarding claim 28, Modified Hsu teaches a receptacle (the test strip 40 comprises a test area 44 that is an electrochemical test area, Fig. 4, para. [0040]) and a reagent composition disposed in said receptacle (enzyme and sample are put onto the test area, para. [0053]).
Modified Hsu fails to teach said reagent composition comprising an active redox enzyme. However, Elder teaches a test strip for use with an analyte meter (abstract) like that of Modified Hsu. Elder teaches that an electrochemical glucose test strip can include a reagent that is disposed in a sample receiving chamber of the test strip, wherein the reagent can include an enzyme such as glucose oxidase which can physically transform glucose in the sample into an enzymatic by-product (para. [0021]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the enzyme of Modified Hsu with glucose oxidase as taught by Elder in order to yield the predictable result of physically transforming glucose in the sample into an enzymatic by-product that produces a current proportional to the concentration of glucose (Elder, para. [0021]). MPEP § 2143(I)(B).

Examiner further notes that Modified Hsu teaches the test area 44 that is an electrochemical test area with a definite volume (Fig. 4, para. [0040]), so the test area is capable of the recitation “a sample receiving chamber.” Modified Hsu also teaches that glucose oxidase can physically transform glucose in the sample into an enzymatic by-product (Elder, para. [0021], see modification supra), so glucose oxidase is capable of the recitation “effective to oxidize or reduce the allergen and/or food intolerance ingredient.”
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2011/0102152 A1) (provided in Applicant’s IDS filed on May 29, 2018) and further in view of Kyung et al. (US 2015/0130628 A1) and further in view of Elder et al. (US 2015/0083609 A1) (provided in Applicant’s IDS filed on May 29, 2018), as evidenced by Suez et al., Artificial sweeteners induce glucose intolerance by altering the gut microbiota, Nature, Vol. 514, pp. 181-186 (2014) (hereinafter “Suez”) with respect to claim 29.
Regarding claim 29, Hsu teaches a handheld test meter adapted for receiving a disposable electrochemical test unit (a test instrument 82 receives a test strip, Fig. 7, para. [0046]; Examiner interprets the test instrument 82 to be handheld because the present invention 
Modified Hsu teaches that a detector 90 inside a test inlet 88 of the test instrument 82 is able to detect the digital identification signals of digital identification electrodes corresponding to the type of test strip (Figs. 4 & 7, para. [0046]). Modified Hsu fails to teach wherein the handheld test meter is configured to read an electronic identification tag embedded in a disposable electrochemical test unit (Examiner notes that “a disposable electrochemical test unit” and “an electronic identification tag” are not positively recited elements of the claim, and therefore, are not elements of the claimed handheld test meter). However, Kyung teaches a sensor measurement device (abstract) like that of Hsu. Kyung teaches an external electronic device such as a reader embedded with an NFC function to communicate with the NFC based sensor measurement device so as to read the measured data (Fig. 10A, para. [0027], [0031], [0049], [0051]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the detector of Modified Hsu with an embedded NFC function as taught by Kyung in order to yield the predictable result of communicating with a passive NFC tag chip so as to read measured data (Kyung, para. [0051]). MPEP § 2143(I)(B).
Modified Hsu teaches wherein the handheld test meter is, in response to its information on the type of disposable electrochemical test unit, configured to detect and process the electrochemical signal generated by the disposable electrochemical test unit during use to provide an indication of presence and/or amount of allergen and/or food intolerance ingredient to the user (the test instrument 82 comprises a microprocessor for analyzing test data of samples to get the analyte concentration corresponding to the current signal produced by the test strip in 
Modified Hsu teaches wherein said handheld test meter comprises an insertion hole (the test instrument 82 comprises a test inlet 88, Fig. 7, para. [0046]). Modified Hsu fails to teach wherein the insertion hole comprises a clamping section. However, Elder teaches a test strip for use with an analyte meter (abstract) like that of Modified Hsu. Elder teaches that the analyte meter 10 comprises a section with conductive flexible prongs 301 to electrically connect with the test strip 24 when the test strip 24 is inserted in the test strip port 22 of the analyte meter 10 (Fig. 3, para. [0034]; Examiner interprets the section with conductive flexible prongs 301 to be the clamping section). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the test inlet of Modified Hsu to comprise a section of conductive flexible prongs as taught by Elder because the section of conductive flexible prongs can hold the test strip in place in the analyte meter and produce sufficient ohmic contact to electrically connect the analyte meter to the electrodes of the test strip (Elder, Fig. 3, para. [0034]).
Modified Hsu teaches b) an engagement member (the embedded NFC function in the section of conductive flexible prongs in the test instrument 82, Hsu, Figs. 4 & 7, para. [0046], Kyung, para. [0051], Elder, Fig. 3, para. [0034]; Examiner interprets the embedded NFC function to be the engagement member), and wherein said engagement member comprises an electronic identification tag reader adapted for reading a passive RFID tag (the embedded NFC 
The limitations “receiving a disposable electrochemical test unit,” “read an electronic identification tag embedded in a disposable electrochemical test unit, and in response to its information on the type of disposable electrochemical test unit, configured to detect and process the electrochemical signal generated by the disposable electrochemical test unit during use to provide an indication of presence and/or amount of allergen and/or food intolerance ingredient to the user,” “receiving an engagement groove of a disposable electrochemical test unit,” and “reading a passive RFID tag” are intended use limitations. Examiner notes that “a disposable electrochemical test unit,” “an electronic identification tag,” and “an engagement groove” are not positively recited elements of the claim, and therefore, are not elements of the claimed handheld test meter. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Hsu teaches that the test instrument 82 receives a test strip (Fig. 7, para. [0046]), so the test instrument is capable of the recitation “receiving a disposable electrochemical test unit.” Modified Hsu also teaches that the test instrument 82 comprises the embedded NFC function, the display screen 84 for displaying results, and the microprocessor for analyzing test data of samples to get the analyte concentration corresponding 
Regarding claim 30, Modified Hsu teaches wherein said electronic identification tag reader is adapted for reading a passive Near Field Communication tag (the embedded NFC function reads the data from a passive NFC tag chip, Kyung, para. [0048], [0051], see modification supra; Examiner notes that “a passive Near Field Communication tag” is not a positively recited element of the claim, and therefore, is not an element of the claimed handheld test meter).
The limitation “reading a passive Near Field Communication tag” is an intended use limitation. Examiner notes that “a passive Near Field Communication tag” is not a positively recited element of the claim, and therefore, is not an element of the claimed handheld test meter. 
Examiner further notes that Modified Hsu teaches all of the structural limitations of the claim and is capable of the intended use limitation as mapped out in the rejection supra.
Response to Arguments
Applicant's arguments filed October 22, 2020 have been fully considered but they are not persuasive.
In the arguments presented on pages 7-8 of the amendment, Applicant argues that the limitations of the new claims are not disclosed, taught, or suggested in any of Hsu, Kyung, Park, Suez, or Elder.
Examiner respectfully disagrees. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In the arguments presented on page 8 of the amendment, Applicant argues that the Office appears to misinterpret 20 mm for 20 cm. Applicant asserts that Kyung may disclose 10 cm, but does not disclose 0-2 cm.
prima facie case of obviousness exists. MPEP § 2144.05(I).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuhr et al. (US 2017/0336341 A1): a distributable sampling and sensing instrument for chemical analysis of consumable foods and other agricultural products (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/V.T./            Examiner, Art Unit 1794           

/MARIS R KESSEL/            Primary Examiner, Art Unit 1795